DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-16, 18-23, and 25-27 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
 
Response to Amendment
Applicant’s amendment has obviated the remaining objections to the specification.  Therefore, those objections are withdrawn.  Applicant’s amendment has also obviated the interpretation of the claims under 35 USC § 112(f).  Therefore, that interpretation is also withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 7, 9, 11, 15, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sembiring et al., “Dynamic Resource Allocation for Cloud-based Media Processing,” in Proc. 23rd ACM Workshop on Network and Operating Sys. Support for Digital Audio and Video 49-54 (2013) (“Sembiring”) in view of Skeirik (WO 9202865) (“Skeirik”).
Regarding claim 1, Sembiring discloses “[a] computer program product to determine whether to process in a system a host request from a host system comprising a computer readable storage medium having computer readable program code embodied therein that when executed performs operations (static resource allocation and dynamic resource allocation are implemented in media platform as a service; the platform runs on top of OpenStack cloud software [implying the existence of a computer-readable storage medium to store the software] – Sembiring, sec. 4.1, first paragraph), the operations comprising:
providing a machine learning algorithm that receives, as input, information on a host request from the host system and information on processes executing in the system (a machine learning model can be built to get a more precise prediction of task resource utilization based on historical data; this requires selection of relevant attributes [inputs]; the model predicts the mean and the variance of task resource utilization – Sembiring, sec. 3.3.1, first paragraph; when a new task [information on a host request] arrives, the mean and standard deviation are predicted using machine learning – id. at sec. 3.3.3, first paragraph; assuming that the virtual machine already runs r processes in parallel, a survival function that calculates the probability that the actual resource utilization is greater than the maximum utilization allowed after adding a task can be calculated from the mean, variance, and maximum utilization allowed [information on processes executing in the system; note that the execution of the survival function can be considered part of the machine learning algorithm, such that the maximum resource utilization allowed may also be considered an input to the model] – id. at sec. 3.3.2) and produces, based on the input, output for the host request indicating whether to process the host request (when a VM is overloaded or close to fully utilized, the system will prevent additional tasks from going to the VM even when there is some room left for other tasks according to the estimated utilization – Sembiring, sec. 4.2.2, last paragraph [i.e., the ultimate output, based on the mean and variance output by the machine learning model, is a determination of whether to process the host request]; see also sec. 3.3.1 (showing that the model outputs a mean and variance of task resource utilization), sec. 3.3.2 (showing that the mean and variance are used to calculate a probability that the actual resource utilization will exceed a maximum after adding an additional task)) indicating a degree to which processing of the host request will have a negative impact on the system performance (in order to avoid degradation of quality of service (QoS) [system performance], it will be useful if one can confidently estimate that resource utilization of the VM will not exceed a certain threshold after assigning an additional task to it [i.e., if processing the host request causes the threshold to be exceeded, QoS will be negatively impacted]; the probability that the actual resource utilization will be greater than the maximum utilization allowed can be calculated from the mean and standard deviation output from the machine learning model [i.e., the output ultimately indicates the probability that [degree to which] QoS is negatively impacted] – Sembiring, sec. 3.3.2);
determining output produced from the machine learning algorithm based on the input information for a received host request1 (in dynamic resource allocation, assignment of a task to a VM includes the prediction, upon the arrival of each new task [host request], of the mean, standard deviation, and confidence interval for resource utilization [output], and a probability that the actual resource utilization will exceed the maximum resource utilization is found – Sembiring, sec. 3.3.3, first paragraph);
assigning a task to process the received host request in response to the output [being] less than a threshold negative impact (if the estimation of the mean and variance of the resource utilization for the new task is reliable, the most loaded VM whose probability of resource overload [calculated from the output of the machine learning model, see sec. 3.3.3] is less than or equal to a survival function confidence level q [threshold negative impact] is found and the task [host request] is started [processed] in that VM – Sembiring, sec. 3.3.3; a q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (zmax j) with 90% confidence level – id. at sec. 4.2.2);
determining an expected output as a function of a measured system resource usage and an optimum system resource usage (Sembiring sec. 3.3.3 discloses that a probability [expected output] that the actual resource utilization [measured system resource usage] is greater than the maximum utilization allowed [optimum system resource usage] is calculated); …
retraining the machine learning algorithm with the input information (model needs to be updated [retrained] as new training data instances become available – Sembiring, sec. 3.3.1, first paragraph; as a task terminates, its resource utilization [result of input of the input information] can then be used as a training data instance for updating [retraining] the prediction model – id. at sec. 4.1, first paragraph) …; and
providing the retrained machine learning algorithm to determine whether to process a received host request (model needs to be updated [retrained] as new training data instances become available – Sembiring, sec. 3.3.1, first paragraph; it will be useful if one can confidently estimate that the resource utilization of a VM will not exceed a certain threshold after assigning an additional task [host request] to it; a survival function uses the mean and variance of VM task resource utilization after adding the task [which have been determined by the retrained machine learning model] to provide the probability that this threshold will not be violated [i.e., whether to process the task] – id. at sec. 3.3.2, first paragraph).”
Sembiring appears not to disclose explicitly the further limitations of the claim.  However, Skeirik discloses “determining a margin of error from the expected output and the output produced from the machine learning algorithm (neural network produces a predicted output based on input data; this predicted output [output produced from the machine learning algorithm] is compared with new training input data [expected output]; the comparison is used to produce error data [margin of error] – Skeirik, paragraph spanning pp. 18-19); [and]
retraining the machine learning algorithm with … the margin of error (in a retraining mode, a neural network produces a predicted output based on input data; this predicted output is compared with new training input data; comparison is used to produce error data [margin of error], which are used to adjust the weights [retrain] the neural network – Skeirik, paragraph spanning pp. 18-19)….”
Skeirik and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sembiring to determine a margin of error based on expected and actual outputs and expected outputs and retrain the machine learning model with the error, as disclosed by Skeirik, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the predicted output values are closer to the actual values in subsequent uses of the network.  See Skeirik, paragraph spanning pp. 18-19.

Claim 11 is a system claim corresponding to computer program product claim 1 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 18 is a method claim corresponding to computer program product claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 2, Sembiring, as modified by Skeirik, discloses that “the determining the expected output and the retraining the machine learning algorithm are performed after processing a fixed number of host requests (Sembiring sec. 3.3.2 discloses that the calculation of the survival function [expected output] is performed after calculating the total mean and variance of the VM after adding the task [i.e., after processing one task/host request]; sec. 3.3.1 discloses that the model is updated as new training data instances become available [i.e., after the receipt of each new training data instance representing a task/host request]; see also sec. 4.1, first paragraph (disclosing that as a task terminates, its resource utilization can be used as training data for updating the prediction model [i.e., the retraining occurs after the receipt of each new training data instance])), wherein the output from the machine learning algorithm is based on a host request at the fixed number of host requests (Sembiring secs. 3.3.1-3.3.2 disclose that the machine learning model predicts the mean and variance [outputs] of task resource utilization of the virtual machine after adding the task [host request]).”

Regarding claim 3, Sembiring, as modified by Skeirik,  discloses that “the determining the expected output and the retraining the machine learning algorithm are performed for each received host request (Sembiring sec. 3.3.2 discloses that the calculation of the survival function [expected output] is performed after calculating the total mean and variance of the VM after adding the task [i.e., after processing one task/host request]; sec. 3.3.1 discloses that the model is updated as new training data instances become available [i.e., after the receipt of each new training data instance representing a task/host request]; see also sec. 4.1, first paragraph (disclosing that as a task terminates, its resource utilization can be used as training data for updating the prediction model [i.e., the retraining occurs after the receipt of each new training data instance])).”

Regarding claim 7, the rejection of claim 1 is incorporated.  Sembiring further discloses that “the expected output, the measured system resource usage, and the optimum system resource usage comprise a first expected output, a first measured system resource usage, and a first optimum system resource usage (having calculated the total mean and variance of VM task resource utilization after adding a task, a survival function [expected output] can provide the probability that this threshold will not be violated; this is the probability that the actual resource utilization [measured system resource usage] will be greater than the maximum utilization allowed [optimum system resource usage] after adding task ti – Sembiring, sec. 3.3.2), wherein the operations further comprise: 
determining a second expected output based on a second measured system resource usage (having calculated the total mean and variance of VM task resource utilization after adding a task, a survival function [expected output] can provide the probability that this threshold will not be violated; this is the probability that the actual resource utilization [measured system resource usage] will be greater than the maximum utilization allowed [optimum system resource usage] after adding task ti [i.e., the system calculates this probability for task t1, task t2, etc., so there is in general more than one expected output and measured system resource usage] – Sembiring, sec. 3.3.2)….”
Skeirik further discloses that “the retraining the machine learning algorithm with the input information comprises retraining the machine learning algorithm with the input information and the first and the second expected outputs (in a retraining mode, a neural network produces a predicted output based on input data; this predicted output is compared with new training input data; comparison is used to produce error data [margin of error], which are used to adjust the weights [retrain] the neural network – Skeirik, paragraph spanning pp. 18-19 [note that there are in general multiple data points and thus there is one expected output per data point, or multiple expected outputs]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sembiring to retrain the machine learning algorithm with input and multiple expected outputs, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the predicted output values are closer to the actual values in subsequent uses of the network.  See Skeirik, paragraph spanning pp. 18-19.

Claim 15 is a system claim corresponding to computer program product claim 7 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 22 is a method claim corresponding to computer program product claim 7 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 9, the rejection of claim 1 is incorporated.  Sembiring further discloses that “the input information on processes executing in the host system comprises at least two of: 
information related to running tasks comprising at least one of a number of short duration tasks running, a number of long duration tasks running, and current processor resource usage, and a number of available tasks (in each VM, there is a background process that monitors and measures resource utilization [current processor resource usage] of each running task – Sembiring, sec. 4.1, first paragraph; note also that sec. 3.3.2 discloses that the survival function has as inputs the mean and variance of VM task resource utilization after adding the task (i.e., current processor resource usage + task processor resource usage));
information related to mail queue messages comprising a number of queued mail messages;
information related to I/O request processing comprising at least one of a number of disconnected I/O operations in which the host system disconnects from a channel on which I/O requests are sent, a number of host re-driven I/O operations after disconnecting from the channel, and a number of I/O operations on the channel; and
information comprising at least one of a type of the host request and a priority of the host request (Sembiring Table 1 discloses the minimum, maximum, and mean task resource utilization for different types of tasks such as video transcoding, audio transcoding, multiplexing, and de-multiplexing (suggesting that the type of task/host request plays a role in resource utilization and is input to the model)).”

Claims 4-5, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sembiring in view of Skeirik and further in view of Khair et al., “Forecasting Error Calculation with Absolute Deviation and Mean Absolute Percentage Error,” in 930.1 J. Physics: Conf. Series 012002 (2017) (“Khair”).
Regarding claim 4, the rejection of claim 1 is incorporated.  Sembiring further discloses that “the determining the expected output comprises: 
determining whether the measured system resource usage is greater than the optimum system resource usage (having calculated the total mean and variance of the VM’s resource utilization after adding the task, a survival function [expected output] can provide the probability that the resource utilization [measured system resource usage] does not exceed a threshold/maximum utilization allowed [optimum system resource usage] after adding a task – Sembiring, sec. 3.3.2)….”
Sembiring does not appear explicitly to disclose the remaining limitations of the claim.  However, Khair discloses “calculating the expected output as (a current system resource usage minus the optimum system resource usage) divided by (the optimum system resource usage) plus a constant in response to determining that the measured system resource usage is greater than the optimum system resource usage (Khair p. 2 discusses a mean absolute percentage error [expected output] that is defined as                         
                            
                                
                                    
                                        
                                            
                                                ∑
                                                
                                                    |
                                                    y
                                                    1
                                                    -
                                                    y
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                    |
                                                
                                            
                                        
                                        
                                            y
                                            1
                                        
                                    
                                
                                
                                    n
                                
                            
                            ×
                            100
                            %
                        
                     [ if                          
                            
                                
                                    
                                        ∑
                                        
                                            |
                                            y
                                            1
                                            -
                                            y
                                            
                                                
                                                    t
                                                
                                                
                                                    '
                                                
                                            
                                            |
                                        
                                    
                                
                                
                                    y
                                    1
                                
                            
                            =
                            z
                        
                    , then                          
                            
                                
                                    z
                                    -
                                    n
                                    z
                                
                                
                                    n
                                
                            
                        
                     corresponds to the claimed constant, since if                         
                            
                                
                                    z
                                
                                
                                    n
                                
                            
                            =
                            z
                            +
                            c
                            o
                            n
                            s
                            t
                            a
                            n
                            t
                        
                     then                         
                            
                                
                                    z
                                    -
                                    n
                                    z
                                
                                
                                    n
                                
                            
                        
                     = constant; y1 = optimum usage; yt’ = current usage, presumed to be the same as the claimed “measured usage” if the quantity does not change since the measurement was taken; note that the absolute value sign means that the quantity y1 – yt’ is taken when y1 > yt’ and the quantity yt’ – y1 is taken when y1 < yt’, since |x – y| = x – y if x > y and y – x if x < y]); and
calculating the expected output as (the optimum system resource usage minus the current system resource usage) divided by (the optimum system resource usage) multiplied by the constant2 in response to determining that the measured system resource usage is less than the optimum system resource usage (Khair p. 2 discusses a mean absolute percentage error [expected output] that is defined as                         
                            
                                
                                    
                                        
                                            
                                                ∑
                                                
                                                    |
                                                    y
                                                    1
                                                    -
                                                    y
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                    |
                                                
                                            
                                        
                                        
                                            y
                                            1
                                        
                                    
                                
                                
                                    n
                                
                            
                            ×
                            100
                            %
                        
                     [1/n = constant; y1 = optimum usage; yt’ = current usage, presumed to be the same as the claimed “measured usage” if the quantity does not change since the measurement was taken; note that the absolute value sign means that the quantity y1 – yt’ is taken when y1 > yt’ and the quantity yt’ – y1 is taken when y1 < yt’, since |x – y| = x – y if x > y and y – x if x < y]).”
Khair and the instant application both relate to the determination of differences between actual and expected values and are analogous.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the combination of Sembiring/Skeirik to calculate an expected output one way if an optimum value is greater than a measured value and another way if the optimum value is less than the measured value, as disclosed by Khair, and an ordinary artisan could reasonably have expected to do so successfully. Doing so would reduce the prediction error of the ML model by retraining.

Claim 12 is a system claim corresponding to computer program product claim 4 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 20 is a method claim corresponding to computer program product claim 4 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 5, Sembiring, as modified by Skeirik and Khair, discloses “[a] constant compris[ing] the threshold negative impact (in assigning a task to a VM, if the machine-learned estimation of the resource usage is reliable, the most loaded VM with the largest probability of overload less than or equal to a confidence threshold q [threshold negative impact] is found – Sembiring, sec. 3.3.3; a q value of 0.1 [constant] means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a threshold with a 90% confidence level – id. at sec. 4.2.2, first paragraph).”

Claim 13 is a system claim corresponding to computer program product claim 5 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 19 is a method claim corresponding to computer program product claim 5 and is rejected for the same reasons as given in the rejection of that claim.

Claims 8, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sembiring in view of Skeirik and further in view of Carpenter et al. (US 20190130327) (“Carpenter”).
Regarding claim 8, the rejection of claim 7 is incorporated.  Sembiring further teaches that “the first expected output, the first measured system resource usage, and the first optimum system resource usage are for a first system resource usage (assuming a VM already runs r processes in parallel, the probability [expected output] that the actual resource utilization [measured system resource usage comprising] will be greater than the maximum utilization allowed [optimum system resource usage] after adding task ti can be calculated [so the first expected output, measured system resource usage, and optimal system resource usage are all with respect to the first task t1 added] – Sembiring, sec. 3.3.2) … and … the second expected output, the second measured system resource usage, and the second optimum system resource usage are for a second resource usage comprising a processor usage (assuming a VM already runs r processes in parallel, the probability [expected output] that the actual resource utilization [measured system resource usage comprising processor usage] will be greater than the maximum utilization allowed [optimum system resource usage comprising processor usage] after adding task ti can be calculated [i.e., the system performs this calculation with respect to every task t1, t2, etc., so there is in general a second expected output, measured system resource usage, and optimum system resource usage] – Sembiring, sec. 3.3.2).”
Neither Sembiring nor Skeirik appears to disclose explicitly the further limitations of the claim.  However, Carpenter discloses that the “first system resource usage compris[es] a mail queue length of a mail queue of messages from connected host systems for host requests (systems and techniques provide a service predictively to auto-scale cloud applications and intelligently prioritize execution order; a job queue [mail queue of messages] may be used to queue incoming client jobs [from connected host systems] for execution; before each job is placed on the queue, each job may be analyzed using machine learning to determine a risk score that takes into account the probability of an event occurring and the impact of the event if the event occurs; after each job is completed, a determination may be made, based on factors such as the queue size [queue length], whether a portion of the currently allocated computing resources can be de-provisioned – Carpenter, paragraph 15)….”
Carpenter and the instant application both relate to the determination of whether to process host requests and are analogous.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have modified the combination of Sembiring and Skeirik to take into account a system resource usage comprising a queue length of a queue of messages from connected systems, as disclosed by Carpenter, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would allow the system intelligently to prioritize the execution order of jobs in the queue and to allocate computing resources to jobs in the queue efficiently.  See Carpenter, paragraph 15.

Claim 16 is a system claim corresponding to computer program product claim 8 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 23 is a method claim corresponding to computer program product claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Claims 6, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sembiring in view of Skeirik and further in view of Siddiqui et al. (US 10555145) (“Siddiqui”).
Regarding claim 6, the rejection of claim 1 is incorporated.  Sembiring further discloses that “the threshold negative impact comprises a first threshold (Sembiring sec. 3.3.3 shows that q is a threshold below which the probability that the actual resource utilization exceeds the maximum must fall in order to assign a task to a VM), wherein the operations further comprise:
returning busy to the host system for the host request in response to determining that the output is above a second threshold (assuming the VM already runs r processes in parallel, the probability that the actual resource utilization is greater than the maximum utilization allowed after adding a task is calculated and that probability is compared to a threshold q, and if that probability is above the threshold for a given VM the task is started in another slack VM [i.e., the VM that is unable to perform the task because the maximum resource utilization would be exceeded with sufficiently high probability returns busy and the system goes on to look for another VM] – Sembiring, secs. 3.3.2-3.3.3; setting a higher q value will allow more tasks to be added, and the number of VMs used varies based on the q value – id. at sec. 4.2.2 [i.e., there may be a second threshold])….”
Sembiring does not appear to disclose explicitly the further limitations of the claim.  However, Siddiqui discloses “returning a throttle message to the host request to cause the host system to reduce a rate at which the host system sends requests to process in response to determining that the output is between the first threshold and the second threshold (modification capacity modification policy may include a trigger to initiate throttling of incoming requests [which reduces the rate at which processing requests are sent] if a particular capacity utilization metric has a measured value that reaches a defined threshold [first threshold] – Siddiqui, col. 16, ll. 14-34 [note that the second threshold may be deemed to be infinity]).”
Siddiqui and the instant application both relate to the intelligent provisioning of computing resources and are analogous.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have modified the combination of Sembiring/Skeirik to send a throttle message in response to the output being between two thresholds, as disclosed by Siddiqui, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would manage the capacity of the CPU by throttling incoming requests if capacity utilization reaches a certain level in a certain region.  See Siddiqui, col. 16, ll. 14-34.

Claim 14 is a system claim corresponding to computer program product claim 6 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 21 is a method claim corresponding to computer program product claim 6 and is rejected for the same reasons as given in the rejection of that claim.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sembiring in view of Skeirik and further in view of Basak et al. (US 20190394273) (“Basak”).
Regarding claim 25, the rejection of claim 1 is incorporated.  Sembiring further discloses that “the information on processes executing in the host system comprises information on … running tasks (Sembiring sec. 3.3.2 discloses that the survival function is computed as a function of, inter alia, a maximum utilization allowed and a mean and variance of task resource utilization of the VM after adding the task [information on running tasks]), …and … the host request is a member of a set of requests consisting of a read/write operation, query, a reserve command, and recovery operation (Sembiring sec. 3.3.1, Table 1 discloses that the tasks include, inter alia, video and audio transcoding [i.e., reading an encoding and writing a converted encoding]).”
Basak discloses that “the information on processes executing in the host system comprises information on … mail queue messages related to host request processing, and[/or] I/O request processing (in a system and method for a networked storage system, the storage system maintains a plurality of counters to track various performance parameters; for example, the storage system tracks latency for processing input/output (I/O) requests for clients for each storage volume – Basak, paragraph 43)….”  
Basak and the instant application both relate to the provisioning of resources in a distributed system and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sembiring and Skeirik to monitor I/O request processing by the host system, as disclosed by Basak, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to define custom service levels based on the ability and usage of resources.  See Basak, paragraphs 5, 43.

Claim 26 is a system claim corresponding to computer program product claim 25 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 27 is a method claim corresponding to computer program product claim 25 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant's arguments filed May 31, 2022 (“Remarks”) have been fully considered but they are not persuasive.
Most of Applicant’s arguments appear to be directed to the applicability of the previously cited art to the new limitations; those arguments are moot in light of the use of Skeirik to teach those limitations.  The only argument of Applicant’s that appears to require a rebuttal is that Sembiring allegedly does not disclose the determination of an expected output as a function of a measured system resource usage and an optimum system resource usage because Sembiring’s probability that actual resource usage will exceed the maximum resource usage allowed is allegedly not an expected output and the maximum utilization allowed does not comprise an optimum system resource usage.  Remarks at 17.  Applicant has not explained why the probability cited is relevantly different from an expected output and why the maximum utilization allowed is relevantly different from an optimum system resource usage.  Nor has Applicant defined the terms “optimum system resource usage” or “expected output” in the specification.  Thus, any system resource usage that can arguably be considered to optimize some parameter of the system qualifies as an optimum system resource usage, and the term “expected output” can be construed to mean any output that indicates what is expected from the system.  Certainly, a maximum permitted amount of usage of a system resource may be considered to be a form of optimum.   Moreover, the cited probability measures whether the system expects that the addition of a task will overload the system; if the probability is over 0.5, the expected output is “yes,” whereas a probability of less than 0.5 yields the expected output “no”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN C VAUGHN/Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is not entirely clear to what extent the previously recited “output for the host request” is identical to, or different from, the currently recited “output produced from the machine learning algorithm”.  The claim does not recite “the output” in this limitation, but the “output for the host request” is also produced by the machine learning algorithm.  For purposes of examination, the outputs will be construed as identical.
        2 Examiner construes “constant” here to mean any constant value k; thus, Examiner does not construe “the constant” as requiring a constant with the same numerical value as the previously recited “a constant” as long as both quantities are constant.  Nonetheless, assuming arguendo that identity of value is required by the claim, note that the two constants of Khair are identical under the condition that z = 1/(1 – n).